PER CURIAM:
Two of Norberto Pineda-Ortuno’s cases have been consolidated on appeal — his con*806viction for illegal reentry into the United States and revocation of his term of supervised release for a previous illegal reentry. Elsie Mae Miller, Pineda-Ortuno’s appointed counsel for both cases, in this direct criminal appeal, has filed a motion to withdraw from further representation of the appellant, because counsel believes that the appeal is without merit. Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
Our independent review of the record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguably meritorious issues of merit, counsel’s motion to withdraw is GRANTED, and Pineda-Ortu-no’s conviction, revocation of supervised release, and total sentence are AFFIRMED.